Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:  The examiner respectfully agrees with Applicant’s arguments on page 5-9 of the amendment stating that the cited Sexton ‘573 reference does not teach the specific weight ranges as explicitly claimed (i.e., “grams per square meter between about 75 and about 125” as recited in independent claim 30 and “grams per square meter greater than about 100” as recited in independent claim 50); accordingly, all of the claim rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 as indicated in the previous Office action dated March 3, 2022 have been respectfully withdrawn.  Since the Terminal Disclaimer filed June 22, 2021 has been approved, and an updated search of the prior art as well as a thorough review of the cited documents did not yield any other references pertinent to all of the limitations as presently recited in Applicant’s claims, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT G SANTOS/Primary Examiner, Art Unit 3673